Citation Nr: 1013772	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an increased evaluation for far advanced, 
inactive pulmonary tuberculosis, currently assigned a 30 
percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on March 15, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before the undersigned Acting Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To afford the Veteran a more recent VA 
examination and to obtain additional treatment records.  


The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In this case, the Veteran was afforded a VA examination in 
August 2007 in connection with his claim for an increased 
evaluation.  However, the Veteran and his representative 
contended at the March 2010 hearing that the examination was 
too old and not adequate for rating purposes.  The Veteran 
specifically indicated that his symptoms had increased since 
his examination and testified that he had shortness of breath 
and two to three respiratory infections per year that were 
incapacitating.  The Board does notes that it has been well 
over three years since his last examination.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994). 

Moreover, as pointed out by the Veteran's representative, the 
August 2007 VA examination report did not include the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)).  Therefore, the Board finds 
that a more recent VA examination is in order in this case 
for the purpose of ascertaining the current severity and 
manifestations of the Veteran's service-connected far 
advanced, inactive pulmonary tuberculosis.

The Board also notes that there may be additional treatment 
records that are not associated with the claims file.  In 
this regard, the Veteran testified that he had been treated 
with antibiotics for the respiratory infections he 
experiences two to three times per year.  He also submitted a 
statement in June 2008 indicating that he was requesting 
further diagnostic testing at an appointment scheduled later 
that month.  However, the claims file does not contain any 
treatment records dated after March 2008.  Therefore, as this 
case is already being remanded for further development, the 
RO should take this opportunity to attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to the Veteran's tuberculosis.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for his 
service-connected tuberculosis.  After 
acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  A 
specific request should be made for 
treatment records dated from January 
2008 to the present.

2.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected tuberculosis.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, including pulmonary 
function tests (FEV-1, FEV-1/FVC, and 
DLCO (SB)).  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the 
Veteran's service-connected disability.  
The examiner should indicate whether 
this condition is current active or 
inactive, and approximately how long it 
has been in this status.  The examiner 
should also report all signs and 
symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated as a 
consequence of the actions taken in the 
preceding paragraphs. 

4.  When the development has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



